Citation Nr: 0815691	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disorder prior to May 12, 2006.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disorder from May 12, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1997 to April 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for the veteran's low back 
disability and assigned a 10 percent rating effective from 
April 2001.  In March 2003 the case was remanded for further 
development.  A June 2003 rating decision increased the 
rating for the low back disability to 20 percent, effective 
from the grant of service connection in April 2001.  In 
September 2004, the case was again remanded for further 
development.  An August 2006 rating decision increased the 
rating for the low back disability to 40 percent, effective 
from May 12, 2006.  The issues have been characterized to 
reflect that "staged' ratings are assigned.  In February 
2007, the Board once again remanded these matters for 
additional development.  


FINDINGS OF FACT

1.  Prior to May 12, 2006, the veteran's low back disability 
was manifested by complaints of pain and objective evidence 
of muscle spasm; there was no credible evidence of severe 
limitation of motion of the lumbar spine, and no credible 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; neurologic manifestations were 
not demonstrated at any time.

2.  VA examination on May 12, 2006, noted forward flexion of 
the lumbosacral spine limited by pain to 15 degrees; 
ankylosis or neurologic manifestations were not noted on that 
or subsequent examinations.
CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's low back disability for any period of time prior to 
May 12, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Codes 5292, 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Code 5237 (2007).

2.  A rating in excess of 40 percent is not warranted for the 
veteran's low back disability for any period of time since 
May 12, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Code 5293 (2002); 38 C.F.R. § 
4.71a, Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2002 statement 
of the case (SOC) and June 2003, May 2004, September 2006, 
and October 2007 supplemental SOC (SSOC) properly provided 
notice on the downstream issues of an increased initial 
rating and effective date of award of increase, provided 
notice of the governing legal criteria, explained what the 
evidence showed and the basis for the RO's determinations, 
and readjudicated the matters, updating the determination 
based on the veteran's responses/additional evidence received 
(and increasing the ratings, and assigning effective dates 
for the increases).  The veteran is exercising his right to 
contest the RO's determinations, and has not been prejudiced 
by any notice defect earlier in the process.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
evidence.  The veteran was provided with VA examinations in 
June 2001, April 2003, May 2006, and August 2006.  He has not 
identified any additional evidence pertinent to the claims 
being addressed on the merits.  VA's assistance obligations 
are met.  

II.  Factual Background

A VA examination in June 2001 noted the veteran complained of 
back pain, weakness, stiffness, and muscle spasms.  
Examination showed no evidence of painful motion, muscle 
spasm, weakness, or tenderness.  Straight leg raising tests 
were negative bilaterally.  Range of motion was normal.  
Neurological examination of the lower extremities showed 
normal motor function, sensory function, and reflexes.  X-
rays showed mild diffuse lumbar spondylosis.  There was 
minimal degenerative disc space disease at L4-5.  The 
examiner described the back disability as mild and described 
the effect of the condition on the veteran's daily activities 
as minimal.

A July 2002 treatment record noted magnetic resonance imaging 
(MRI) findings showing small posterior central disc 
protrusion at L5-S1, and generalized posterior disc bulge at 
L3-L4 and L4-L5.  

VA examination in April 2003 showed some tenderness across 
the lumbosacral spine.  Flexion was to 60 degrees; right 
lateral bend was to 5 degrees and left to 15 degrees; 
extension was to 20 degrees.  The veteran was able to walk 
and his heels and toes without difficulty.  There was no 
numbness or weakness of the legs.  Straight leg raising tests 
were negative.  Patellar and Achilles reflexes were 3+.  The 
diagnosis was lumbosacral strain with non-radicular disc 
protrusion.  

MRI in November 2005 showed lower lumbar spine disc and joint 
degeneration, with a left paracentral disc protrusion at L4-
L5 displacing the left L5 nerve root.

Electrodiagnostic testing in February 2006 showed essentially 
normal findings.  There was no evidence of lumbosacral 
radiculopathy.  The clinical picture was noted to be more 
consistent with meralgia parasthetica.  (The Board notes that 
service connection for meralgia parasthetica of the left 
thigh was granted in a September 2007 rating decision; a 20 
percent rating was assigned from June 2006.  The issue of 
that rating is not currently before the Board.)

On VA examination on May 12, 2006, the veteran reported 
constant low back pain which frequently interrupted his sleep 
and made it difficult for him to get out of bed in the 
morning.  He stated that about once per month he had to leave 
school because of flare-ups; however, he had had no 
incapacitating episodes.  On examination, his gait was normal 
but slow.  He was extremely sensitive to light touch in his 
low back and lower extremities.  Because of marked spasm and 
pain, his range of motion was limited to 30 degrees of 
flexion; 5 degrees of extension; 20 degrees of left and right 
tilt; and 15 degrees of left and right rotation.  Repetitive 
motion increased pain and stiffness with all degrees of 
movement and further limited his range of motion transiently 
to approximately 15 degrees of flexion; 0 degrees of 
extension; 10 degrees of left and right tilt; and 5 degrees 
of left and right rotation.  Straight leg raising tests at 15 
degrees bilaterally caused severe low back and gluteal muscle 
spasm accompanied by pain, but there was no radiculopathy.  
Deep tendon reflexes in the knees were 3+ and symmetrical; 
ankle reflexes were 2+ and symmetrical.  There was 
approximately a 50 percent loss of sensation to light touch 
on the left anterior thigh.  There was no muscular atrophy of 
the lower extremities, and no deficits of strength, 
coordination, or fatigue of the back.  

A private physician's report dated in August 2006 noted the 
veteran complained of constant back pain of a severity of 7 
out of 10.  At the time of pain he could go to school 90 
percent of the time; the veteran stated that his back 
condition did not cause incapacitation.  On examination, the 
veteran stood crookedly and walked with a limp.  There was 
evidence of radiating pain on movement.  Muscle spasm and 
tenderness were present.  The tenderness was described as 
"somewhat exaggerated."  Straight leg raising tests were 
negative bilaterally.  There was no ankylosis of the lumbar 
spine.  Ranges of motion were (with pain occurring at the 
limit) flexion to 20 degrees; extension, 10; lateral flexion, 
20 bilaterally; rotation, 20 bilaterally.  Joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Lumbar spine X-rays were described as within normal limits.  
The diagnosis was chronic lumbar strain.  The examiner stated 
that the veteran's loss of range of motion appeared to be 
more significant than the objective evidence would suggest.

A September 2006 VA treatment record noted no spinal point 
tenderness.  The lumbar paraspinal muscles were tender 
bilaterally.  Lumbosacral motion was noted as 45 degrees of 
flexion and 5 degrees of extension.  

III.  Legal Criteria and Analysis

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In claim disagreeing 
with the initial ratings assigned following a grant of 
service connection, as here, separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Prior to May 12, 2006

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  

The 20 percent rating assigned was under Code 5295 (for 
lumbosacral strain), which provides a 20 percent rating when 
there is muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71, as in effect prior to September 23, 2002.

The low back disability may be rated alternatively under Code 
5292 (for limitation of lumbar spine motion) or Code 5293 
(for intervertebral disc syndrome).  Under Code 5292, a 20 
percent rating contemplates moderate limitation of lumbar 
motion and a 40 percent rating is warranted for severe 
limitation of lumbar motion.  Under Code 5293, the 20 percent 
rating contemplates moderate disc disease with recurring 
attacks; a 40 percent rating is available for severe disc 
disease, with recurring attacks and intermittent relief; and 
a 60 percent rating is available for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief. 38 
C.F.R. § 4.71, prior to September 23, 2002.

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised/the Codes were 
renumbered.  38 C.F.R. § 4.71a, Codes 5235-5243 (2006).

The relevant amended criteria are as follows:
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, 100 percent; 
unfavorable ankylosis of the entire thoracolumbar spine, 50; 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40; forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine 
30; forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 20.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id. Note 2 specifies 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Id.

On review, the Board finds that the veteran's low back 
symptomatology does not warrant an evaluation higher than 20 
percent under either the former or the current criteria for 
any period of time prior to May 12, 2006.

The "normal" range of motion noted in June 2001 and the 60 
degrees of flexion described on the April 2003 VA examination 
do not reflect severe limitation of motion of the lumbar 
spine (under the former criteria).  The medical evidence of 
record also does not show that the veteran's lumbar spine 
disability was manifested by severe symptomatology such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Thus, a rating higher than 20 percent under Codes 
5292 and 5295 was not warranted.

Regarding factors outlined in Deluca v. Brown, 8 Vet. App. 
202 (1995), the medical evidence prior to May 2006 does not 
contain any objective description of functional impairment, 
pain, or weakness.  

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders ratings is not indicated 
since there is no evidence of vertebral fracture (Code 5285) 
or ankylosis (Code 5289).  38 C.F.R. § 4.71a (2002).

The Board further finds that prior to May 12, 2006 a higher 
evaluation was also not warranted under the current criteria.  
There was no credible evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  Also, 
there was no evidence of favorable ankylosis of the entire 
thoracolumbar spine.

The provisions of Code 5293 (for intervertebral disc 
syndrome) were revised effective September 23, 2002 (and the 
code was renumbered to Code 5243) as of September 26, 2003.  
However, because the veteran's low back disability is not 
manifested by neurological pathology, and incapacitating 
episodes are not shown, Codes 5243 and 5293 are of no benefit 
to the veteran.

Rating from May 12, 2006

The May 12, 2006, VA examination found limitation of lumbar 
flexion to 15 degrees when accounting for pain.  (This was 
essentially confirmed by the August 2006 examination that 
noted flexion to 20 degrees, although that examiner did note 
that the veteran's loss of range of motion appeared to be 
more significant than the objective evidence would suggest).  
This VA documented restriction of flexion was the basis for 
the currently assigned 40 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine (38 
C.F.R. § 4.71a), effective from May 12, 2006 (See Fenderson, 
supra).  There is no basis for a rating in excess of 40 
percent as neither ankylosis nor any neurologic manifestation 
of low back disability is demonstrated.  The Board has 
considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  
However, as the preponderance of the evidence is against the 
claim, that rule does not apply.


ORDER

A rating in excess of 20 percent for a low back disorder 
prior to May 12, 2006, is denied.

A rating in excess of 40 percent for a low back disorder from 
May 12, 2006, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


